Civil action to enforce specific performance of an alleged contract to sell land.
There was judgment of nonsuit, and the plaintiff appeals.
The nonsuit was entered on the theory that the plaintiff had failed to show a contract in writing, or any memorandum or *Page 825 
note thereof, signed by the party to be charged therewith, or by some other person by him thereto lawfully authorized, which described the property with sufficient definiteness to admit of identification as required by C. S., 988. In this we find no error
Affirmed.